FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL MACAHILAS,                               No. 11-15709

               Plaintiff - Appellant,            D.C. No. 2:09-cv-03199-WBS-
                                                 DAD
  v.

RICHARD P. GALLOWAY, M.D.; et al.,               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted May 15, 2012 **


Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Michael Macahilas, a former California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Stewart v. U.S. Bancorp, 297 F.3d 953, 956

(9th Cir. 2002), and we affirm.

      The district court properly dismissed Macahilas’s action as barred by the

doctrine of res judicata because Macahilas raised, or could have raised, his claims

against defendants Galloway, Douglas, and Williams in his prior Eighth

Amendment action that involved the same nucleus of facts and was decided on the

merits. See Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.

2001) (“Res judicata . . . bars litigation in a subsequent action of any claims that

were raised or could have been raised in the prior action.” (citation and internal

quotation marks omitted)); see also Mpoyo v. Litton Electro-Optical Sys., 430 F.3d
985, 989 (9th Cir. 2005) (“Denial of leave to amend in a prior action based on

dilatoriness does not prevent application of res judicata in a subsequent action.”);

cf. Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007)

(“‘[T]he fact that plaintiff was denied leave to amend does not give h[er] the right

to file a second lawsuit based on the same facts.’” (citation omitted).).

      Macahilas’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     11-15709